Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 6/30/2020.      
               
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,742,609 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards reduction and acceleration of a deterministic finite automaton.

Instant Application
Patent 
10,742,609
Comments
1. A system, comprising: a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;
 
receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 

perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 


perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table; and 





















determine the next state based on the lookup key, comprising to: 


in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.  
1. A system, comprising:
a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;











perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 

perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table, comprising to: 

determine whether the bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state;  and 

in response to a determination that the bitmap table returns the 
default state, determine that the next state is to be obtained from the default state table; and

determine the next state based on the lookup key, comprising to: 

in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.
The claims on the Patent are an obvious variation to the current application because both are reducing deterministic finite automaton to a bitmap table, rule table, and default state table  by using a lookup key to determine a next state.  Even though the current application additionally claims that an update version of the tables is received from a cloud security service, this can be equally implemented as prior art of record also discloses an update on the tables being sent from an intrusion detection prevention device in a private network, which private network can also be executed in a cloud based security system. 
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
Similar claims
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
Similar claims
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
Similar claims
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
Similar claims
6. The system recited in claim 1, wherein performing a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table further comprises: 

determine whether the bitmap table returns a default state or a valid state using the s lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 

in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table.
6. The system recited in claim 1, wherein performing a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table further comprises: 

determine whether the bitmap table returns a default state or a valid state using the lookup key, and 






in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.
7. The system recited in claim 1, wherein obtaining of the next state from the rule table based on the lookup key further comprises: 




determine an offset address based on the current state; 

determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 

determine the next state from the rule table based on the offset and the current state.
7. The system recited in claim 6, further comprising: in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table, comprising to: 

determine an offset address based on the current state; 

determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 

determine the next state from the rule table based on the offset and the current state.
Similar claims
Claims 8-20

Similar to claims 1-7 of current application


---------------------------------------------------------
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 10,110,563 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards reduction and acceleration of a deterministic finite automaton.
Instant Application
Patent10,110,563 
Comments
1. A system, comprising: a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;
 
receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 

perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 


perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table; and 




















determine the next state based on the lookup key, comprising to: 

in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.  
1. A system, comprising: a processor configured to: 
receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table; 













perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to: 

perform a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table, comprising to: 

determine whether the bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 

in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table; and 

determine the next state based on the lookup key, comprising to: 

in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key; and 

a memory coupled to the processor and configured to provide the processor with instructions.
The claims on the Patent are an obvious variation to the current application because both are reducing deterministic finite automaton to a bitmap table, rule table, and default state table  by using a lookup key to determine a next state.  Even though the current application additionally claims that an update version of the tables is received from a cloud security service, this can be equally implemented as prior art of record also discloses an update on the tables being sent from an intrusion detection prevention device in a private network, which private network can also be executed in a cloud based security system.
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
2. The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.
Similar claims
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
3. The system recited in claim 1, wherein the processor is further configured to: store the bitmap table.
Similar claims
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
4. The system recited in claim 1, wherein the processor is further configured to: store the default state table.
Similar claims
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
5. The system recited in claim 1, wherein the processor is further configured to: store the rule table.
Similar claims
6. The system recited in claim 1, wherein performing a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table further comprises: 

determine whether the bitmap table returns a default state or a valid state using the s lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 

in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table.
1. 










… determine whether the bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 

in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table…
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.
7. The system recited in claim 1, wherein obtaining of the next state from the rule table based on the lookup key further comprises: 




determine an offset address based on the current state; 

determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 

determine the next state from the rule table based on the offset and the current state.
15. The system recited in claim 1, wherein the obtaining of the next state from the rule table based on the lookup key comprises to: 




determine an offset address based on the current state; 

determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 

determine the next state from the rule table based on the offset and the current state.
Similar claims
Claims 8-20

Similar to claims 1-7 of current application


Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 rejected under 35 U.S.C. 101 as they are drawn to software per se.  While the applicants appear to be attempting to claim a manufacture, which qualifies as one of the four statutory categories of invention, the applicant’s claim language confusedly states ”A computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for”.  The claims are directed towards a computer program per se, as implied in “a computer program product”, which is comprised of entirely software.
The examiner suggests reciting this claim as an article of manufacture as a “non-transitory computer readable storage medium having program instructions, the program instructions executable by a processor to cause the processor to:…” would overcome the above 35 U.S.C. 101 issues.
Claims 16-20 rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 8-12, 15-18, rejected under 35 U.S.C. 103 as being unpatentable over Wyschogrod et al. (US 2003/0065800 A1 hereinafter "Wyschogrod") in view of Ma et al. (US 9,083,740 B1, hereinafter “Ma1”) in further view of Bansal et al. (US 2021/0234860 A1, hereinafter “Bansal”).
Examiner notes that Bansal fulfills the prior art requirements, as it claims foreign priority from IN2016/11010521 filed in March 28, 2016.


Regarding claim 1, Wyschogrod teaches a system, comprising:
a processor configured to: 
receive an input value (fig. 4A) for a deterministic finite automaton (par 65-66, i.e. improve processing times by pipelining operations), wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a rule table (par 81; i.e. set of rules for creation of RFDA, which minimizes the number of states);
receive an update that includes updated versions (i.e. optimizing ) of [the bitmap table,] the default state table, and the rule table (par 81: “optimize the DFA to minimize the number of states ... a particular set of rules (i.e., regular expressions) will fit in the on-chip memory”) from [a cloud security] service (par 81-82; i.e. compiler service performs the optimization/reduction), wherein the updated versions of [the bitmap table,] the default state table, and the rule table are stored (par 81; i.e. set of rules and states are stored in memory);  
perform a reduced deterministic finite automaton lookup (par 65-66, i.e. improve processing times by pipelining operations) using a lookup key (Fig. 3, 4A; par 59-60), wherein the lookup key comprises a current state (fig. 3, par 59-60: “selection and application of alphabet lookup tables 310 is a function of the current state of the state machine”) and the input value (fig. 3 item 320 [lookup input], par 59-60: “current state is stored in memory (e.g., on-chip memory 220) for use in determining which alphabet lookup tables to apply to the 4 bytes 320”), comprising to: 
perform a lookup in the bitmap table (Wyschogrod: i.e. lookup table, fig. 3, 4A) using the lookup key (Wyschogrod: i.e. input bytes 320, Fig. 4A) to determine whether to obtain a next state from the default state table or from the rule table (Wyschogrod: par 67-69; operation is performed on the input bytes in which bytes have been recognized or matched (i.e. rules for matching regular expressions [par 81], then a next state is determined); 
determine the next state based on the lookup key (par 60: “…for determining a next state”), comprising to: 
in response to a determination that the next state is to be obtained from the rule table, obtain the next state from the rule table based on the lookup key  (Wyschogrod: par 67-69; operation is performed on the input bytes in which bytes have been recognized or matched (i.e. rules for matching regular expressions [par 81], then a next state is determined); and 
a memory coupled to the processor and configured to provide the processor with instructions (fig. 2C, par 45; i.e. data stream is received by a typical computer...).  
	However, Wyschogrod does not explicitly teach yet Ma1 suggests:
	wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton (col. 8 lines 34-38 “improve computational speed of traversing the DFAs to apply the attack patterns used to detect network attacks while also reducing the amount of space each DFA consumes in a memory”) into a bitmap table (col 9 lines 45-48: “compressed format comprises a bitmap data structure, which may be a bitmap DFA or, in the context of the herein disclosed dynamic hybrid DFA, a bitmap portion of the DFA...”), and a default state table (col 9 lines 52-59: “In the bitmap portion, each entry indicates either a default state or one of at least one non-default state... Each of the non-default states also consumes two bytes, but defines a corresponding next state to traverse when a match occurs. However, non-default states are not duplicative but unique for a given entry and each non-default state is therefore separately defined. Moreover, each non-default state may be dynamically allocated to further reduce memory consumption.”);
receive an update that includes updated versions (i.e. update) of the bitmap table from [a cloud] security service (fig. 1-2, par 7-8, Intrusion Detection Prevention 14 service from private network 18), wherein the updated versions of the bitmap table are stored (col 12 lines13-22: “updating the pointer referencing the old array implementation to reference the new bitmap representation and deleting the now old array implementation, which frees up at least 512 bytes in the memory. In this instance, DPI module 26 then promotes the identified bitmap entry, e.g., bitmap state number 3 in the example above, by converting the state from the bitmap implementation to the array implementation, updating the corresponding pointer to point to this new implementation and deleting the old bitmap implementation”, fig. 1-2, par 7-8, Intrusion Detection Prevention 14 service comprises DPI module 26 and such service is provided from private network 18). 
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce a deterministic finite automaton into a bitmap table and a default table and updating a bitmap table from a security service provided as Intrusion Detection Prevention in the private network, as taught by Ma1, to Wyschogrod’s invention.  The motivation to do so would be in order to detect network attacks by improving computational speed of traversing the DFAs to apply the attack patterns used to detect network attacks while also reducing the amount of space each DFA consumes in a memory (Ma1: col 8 lines 32-37). 
	Furthermore, the combination of Wyschogrod and Ma1 teach the provision of an Intrusion Detection Prevention service to network traffic that is provided by a private network (see Ma1: fig. 1-2), however, it is well known in the art that a cloud network can provide computer system resources.  Bansal further supports and suggests:
	a cloud security service (i.e. deep packet inspection from the cloud server) (par 161; i.e. the table is created from this information when a deep packet inspection (i.e. service) of the network traffic is performed by the cloud server, see also par 14 and Fig. 1).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a cloud-based  security service that provides information (i.e.tables) and stores information (i.e. tables), as taught by Bansal, to Wyschogrod and Ma1’s invention.  The motivation to do so would have been in order to provide a cloud-based system as a security-as-a-service providing security functions by enforcing security policies (Bansal: par 42).  
Regarding claim 2, the combination of Wyschogrod, Ma1, and Bansal teach the system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor (Wyschogrod: Fig. 2C, 220, par 50).  
Regarding claim 3, the combination of Wyschogrod, Ma1, and Bansal teach the system recited in claim 1, wherein the processor is further configured to: store the bitmap table (Ma1: Fig. 2, Servicing Engine 34 store bitmap tables 42B, col. 14 lines 64).  
Regarding claim 4, the combination of Wyschogrod, Ma1, and Bansal teach the system recited in claim 1, wherein the processor is further configured to: store the default state table (Ma1: Fig. 2, array DFA states 42A; next state and default state; col 12 lines 37-43).  
Regarding claim 5, the combination of Wyschogrod, Ma1, and Bansal teach the system recited in claim 1, wherein the processor is further configured to: store the rule table (Wyschogrod: par 81; i.e. set of rules that will fit in the on-chip memory).  
Regarding claim 8, all claim limitations are set forth and rejected as it has been discussed in claim 1.
Regarding claim 9 and claim 16, all claim limitations are set forth and rejected as it has been discussed in claim 2.
Regarding claim 10 and claim 17, all claims are rejected as set forth and discussed in claim 3.
Regarding claim 11, all claims are rejected as set forth and discussed in claim 4.
Regarding claim 12 and claim 18, all claims are rejected as set forth and discussed in claim 5.
Regarding claim 15, all claim limitations are set forth and rejected as it has been discussed in claim 1.  Furthermore, the combination of Wyschogrod, Ma1, and Bansal teach the additional limitations as follows:
15. A computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for (Ma1: Fig. 2)...
Claims 6-7, 13-14, 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Wyschogrod et al. (US 2003/0065800 A1 hereinafter "Wyschogrod") in view of Ma et al. (US 9,083740 B1, hereinafter “Ma1”) in further view of Bansal et al. (US 2021/0234860 A1, hereinafter “Bansal”) also in further view of Ma et al. (US 2010/0229238 A1 hereinafter "Ma2")
Examiner notes that Bansal fulfills the prior art requirements, as it claims foreign priority from IN2016/11010521 filed in March 28, 2016.

Regarding claim 6, the combination of Wyschogrod, Ma1, and Bansal do not explicitly teach, yet Ma2 suggests: the system recited in claim 1, wherein performing a lookup in the bitmap table using the lookup key to determine whether to obtain a next state from the default state table or from the rule table further comprises: determine whether the bitmap table returns a default state (Ma2: Fig. 5) or a valid state (Ma2: fig. 5, next states N 525) using the lookup key (Ma2: par 52, i.e. number of bit fields presented to offset calculator 520, fig. 5), the default state corresponding to a most commonly occurring next-state pointer (Ma2: default state 515), the default state being different from the valid state (Ma2: fig. 5); and in response to a determination that the bitmap table returns the valid state, determine that the next state is to be obtained from the rule table (Ma2: fig. 6b, step 655, par 52, i.e. next state is selected based on the calculated offset).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine whether the bitmap table returns a default state or a valid state using a lookup key, the default state corresponding to a most commonly occurring next state, the default state being different from the valid state, and determine that the next state is obtained from the rule table, as taught by Ma2, to Wyschogrod, Ma1, and Bansal’s invention.  The motivation to do so would have been to provide a high speed multi-bit Real-time Deterministic Finite state Automaton (hereinafter RDFA) (Ma2: Abstract). 
Regarding claim 7, same rationale for the combination of Wyschogrod, Ma1, Bansal, and Ma2, which combined in claim 6, applies here since it encompasses same subject matter.  Therefore, Wyschogrod, Ma1, Bansal and Ma2 teach the system recited in claim 1, wherein obtaining of the next state from the rule table based on the lookup key further comprises: determine an offset address based on the current state (Ma2: fig. 6b, step 655, par 52, i.e. next state is selected based on the calculated offset); determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry (Ma2: fig. 6b, step 655, par 52, i.e. next state is selected based on the calculated offset); and determine the next state from the rule table based on the offset and the current state (Ma2: fig. 6A, step 605 (i.e. current state) and step 610 – fig. 6B).  
Regarding claim 13 and claim 19, all claims are rejected as set forth and discussed in claim 6.
Regarding claim 14 and claim 20, all claims are rejected as set forth and discussed in claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/September 29, 2021/
/ltd/